Exhibit 10.13


Global Stock Option Agreement
VITAL THERAPIES, INC.
2014 EQUITY INCENTIVE PLAN
GLOBAL STOCK OPTION AGREEMENT – UNITED KINGDOM CONSULTANTS
Unless otherwise defined herein, the terms defined in the Vital Therapies, Inc.
2014 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Global Stock Option Agreement which includes the Notice of Stock Option
Grant (the “Notice of Grant”), Terms and Conditions of Stock Option Grant
(attached hereto as Exhibit A) and the Appendices (attached hereto as Appendix A
and Appendix B) containing country specific terms and conditions (collectively,
the “Agreement”)
NOTICE OF STOCK OPTION GRANT
Participant:                        
Participant has been granted an Option to purchase Common Stock of Vital
Therapies, Inc. (the “Company”), subject to the terms and conditions of the Plan
and this Agreement, as follows:
Grant Number                        
Date of Grant                        
Vesting Commencement Date                    
Number of Shares Granted                        
Exercise Price per Share    $                    
Total Exercise Price    $                    
Type of Option    Non-Statutory Stock Option
Term/Expiration Date    _______________________________
Vesting Schedule:
Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:
One forty-eighth (1/48th) of the Shares subject to the Option shall vest each
month following the Vesting Commencement Date on the same day of the month as
the Vesting Commencement Date


- 1 -



--------------------------------------------------------------------------------




(and if there is no corresponding day, on the last day of the month), subject to
Participant continuing to be a Service Provider through each such date. For
purposes of this Agreement, Participant shall be deemed a Service Provider so
long as he/she is providing services to the Company either directly or through
his/her employment with Medical Research Network Limited (“MRN”) or any
successor contract organization (also referred to as, “Participant’s Employer”
or “Employer”). For purposes of this Agreement references to MRN shall include
any successor contract organization through which Participant is providing
services to the Company.
Termination Period:
Unless otherwise provided, this Option will be exercisable for three (3) months
after Participant ceases to be a Service Provider, unless such termination is
due to Participant’s death or Disability, in which case this Option will be
exercisable for twelve (12) months after Participant ceases to be a Service
Provider. Notwithstanding the foregoing sentence, in no event may this Option be
exercised after the Term/Expiration Date as provided above and may be subject to
earlier termination as provided in Section 14(c) of the Plan.
By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan, this Agreement or any
agreement between Participant and MRN (the “MRN Agreement”), including exhibits
hereto, all of which are made a part of this document. Participant has reviewed
the Plan, this Agreement and the MRN Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan, the Agreement and the MRN
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated below.
PARTICIPANT    VITAL THERAPIES, INC.




            
Signature    By




            
Print Name    Title
Address:




            
            




- 2 -

--------------------------------------------------------------------------------




EXHIBIT A
TERMS AND CONDITIONS OF STOCK OPTION GRANT
1.Grant of Option. The Company hereby grants to the Participant named in the
Notice of Grant (the “Participant”) an option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Grant, at the exercise price per
Share set forth in the Notice of Grant (the “Exercise Price”), subject to all of
the terms and conditions in this Agreement and the Plan, which is incorporated
herein by reference. In the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Agreement, the terms and
conditions of this Agreement will prevail. Capitalized terms used and not
defined in this Agreement will have the meaning set forth in the Plan.
2.    Vesting Schedule. Except as provided in Section 3, the Option awarded by
this Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
3.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
4.    Exercise of Option.
(a)    Right to Exercise. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Agreement.
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by the
aggregate Exercise Price. Participant may only exercise this Option concurrent
with a sale of underlying shares and only through Participant’s account with
E-Trade or another broker designated by the Company (a “Designated Broker”).
5.    Method of Payment. E-Trade or the Designated Broker will remit all
proceeds from the exercise and sale of the underlying shares to the Company. The
Company will apply an amount of the proceeds to the payment of the exercise
price and will transfer the balance of the proceeds to Participant’s Employer
for payment of employee’s and employer’s tax obligations on account of the
exercise of the




- 3 -

--------------------------------------------------------------------------------




Options, including all employee and employer National Insurance Contributions,
with the balance remaining after payment of such tax obligations to be
transferred to Participant by Participant’s Employer.
6.    Tax Obligations. Participant agrees that he/she is responsible for all
income, employment, National Insurance Contributions or other tax‑related items
and other taxes which Participant’s Employer determines must be withheld on
account of the exercise of the Options or related to Participant’s participation
in the Plan and legally applicable to Participant (“Tax-Related Items”) which is
and remains Participant’s responsibility and may exceed the amount actually
withheld by the Company or Participant’s Employer. Participant further
acknowledges that the Company and Participant’s Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Option, including, but not limited to, the
grant, vesting or exercise of this Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (ii) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of this Option to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
is subject to Tax-Related Items in more than one jurisdiction, Participant
acknowledges that the Company and/or the Participant’s Employer may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Participant further agrees that Participant’s Employer may deduct the amounts
required to satisfy all obligations in respect of income tax, employee’s
National Insurance Contributions and employer’s National Insurance Contributions
from the proceeds transferred from the Company prior to payment of the remaining
balance of the proceeds to Participant. Prior to the relevant taxable or tax
withholding event, as applicable, Participant agrees to cooperate with the
Company and Participant’s Employer if other arrangements are necessary to
satisfy all Tax-Related Items.
Participant authorizes the Company Participant’s Employer to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (i) paying cash, (ii) electing to have the Company withhold otherwise
deliverable Shares having a Fair Market Value equal to the amount of such
Tax-Related Items, (iii) request Participant’s Employer to withhold the amount
of such Tax-Related Items from Participant’s wages or other cash compensation
paid to Participant by the Company and/or the Participant’s Employer, (iv) if
Participant is a U.S. taxpayer, delivering to the Company already owned Shares
having a Fair Market Value equal to such Tax-Related Items, or (v) if the Shares
are then registered under the Securities Act and listed or quoted on a
recognized national securities exchange, by selling a sufficient number of such
Shares either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization without
further consent) as the Company may determine in its sole discretion (whether
through a broker or otherwise) equal to the amount of the Tax-Related Items. For
the avoidance of doubt, if Participant is a Service Provider outside the U.S.,
payment of Tax-Related Items may not be effectuated by surrender of other Shares
with a Fair Market Value equal to the amount of any Tax-Related Items.
Depending on the withholding method, the Company or the Participant’s Employer
may withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case




- 4 -

--------------------------------------------------------------------------------




Participant will receive a refund of any over-withheld amount in cash and will
have no entitlement to the Shares equivalent. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, Participant is
deemed to have been issued the full number of Exercised Shares, notwithstanding
that a number of the Shares is held back solely for the purpose of paying the
Tax-Related Items.
Finally, Participant agrees to pay to the Company or the Participant’s Employer
any amount of Tax-Related Items that the Company or the Participant’s Employer
may be required to withhold or account for as a result of Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares, if Participant fails to comply with his or her
obligations in connection with the Tax-Related Items.
7.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company. Participant acknowledges and understands that the
sale of the underlying Shares will be concurrent with the exercise of the
Options.
8.    Nature of Grant. In accepting this Option, Participant acknowledges,
understands and agrees that:
(a)the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of stock options, or
benefits in lieu of stock options, even if stock options have been granted in
the past;
(b)all decisions with respect to future stock options or other grants, if any,
will be at the sole discretion of the Company;
(c)Participant is voluntarily participating in the Plan;
(d)the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty;
(e)if the underlying Shares do not increase in value, this Option will have no
value; and
(f)if Participant is providing services outside the U.S., neither the Company
nor any Parent or Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of this Option or of any amounts due to Participant
pursuant to the exercise of this Option or the subsequent sale of the Exercised
Shares.
9.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the Exercised Shares. Participant is hereby advised to consult




- 5 -

--------------------------------------------------------------------------------




with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.
10.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other grant materials by
and among, as applicable, the Company and Participant’s Employer for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.
Participant understands that the Company and Participant’s Employer may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all stock
options or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
Participant understands that Data may be transferred to a third party stock plan
service provider, which may assist the Company (presently or in the future) with
the implementation, administration and management of the Plan. Participant
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipient’s country (e.g., the U.S.) may have different
data privacy laws and protections than Participant’s country. Participant
understands that if Participant resides outside the U.S., he or she may request
a list with the names and addresses of any potential recipients of Data by
contacting the Company’s human resources representative. Participant authorizes
the Company, and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purposes of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that if
Participant resides outside the U.S., he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her relationship
as a Service Provider and status with the Company or subsidiary or the
Participant’s Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant this Option or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact the Company’s human resources
representative.




- 6 -

--------------------------------------------------------------------------------




11.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE PARTICIPANT’S
EMPLOYER OR THE COMPANY AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE PARTICIPANT’S EMPLOYER OR THE COMPANY TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
12.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at Vital Therapies,
Inc., 15010 Avenue of Science, Suite 200, San Diego, CA 92128, or at such other
address as the Company may hereafter designate in writing. Any notice to be
given to MRN under the terms of this Agreement will be addressed to MRN at Talon
House, Presley Way, Crownhill, Milton Keynes, Buckinghamshire MK8 0ES, or at
such other address as MRN may hereafter designate in writing.
13.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.
14.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
15.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or foreign law, the tax code and related regulations or the
consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the purchase by, or issuance of Shares to,
Participant (or his or her estate) hereunder, such purchase or issuance will not
occur unless and until such listing, registration, qualification, rule
compliance, consent or approval will have been completed, effected or obtained
free of any conditions not acceptable to the Company. Assuming such compliance,
for income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.
16.    Agreement Governs. This Agreement is subject to all terms and provisions
of the Plan; however, in the event of a conflict between one or more provisions
of this Agreement and one or more provisions of the Plan, the provisions of this
Agreement will govern. Capitalized terms used and not defined in this Agreement
will have the meaning set forth in the Plan.




- 7 -

--------------------------------------------------------------------------------




17.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
18.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to Options awarded under the
Plan or future options that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
19.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
20.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
21.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with any applicable tax or other regulatory law or regulation.
22.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.
23.    Governing Law and Venue. This Agreement will be governed by the laws of
Delaware, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation will be conducted in the
courts of San Diego County, California, or the federal courts for the United
States for the Southern District of California, and no other courts, where this
Option is made and/or to be performed.




- 8 -

--------------------------------------------------------------------------------




24.    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on his or her country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to acquire or sell Shares or rights to Shares under the Plan during such
times as Participant is considered to have “inside information” regarding the
Company (as defined by Applicable Laws). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Participant
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and Participant is advised to speak to his or her personal advisor
on this matter.
25.    Language. If Participant has received this Agreement, or any other
document related to this Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
26.    Appendix. Notwithstanding any provisions in this Agreement, this Option
shall be subject to any special terms and conditions for Participant’s country
set forth in the Appendices attached to this Agreement. Moreover, if Participant
relocates to one of the countries included in the Appendices, the special terms
and conditions for such country will apply to Participant to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendices
constitute part of this Agreement.
27.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant.



EXHIBIT B
VITAL THERAPIES, INC.
2014 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
Vital Therapies, Inc.
15010 Avenue of Science, Suite 200
San Diego, CA 92128


Attention: Stock Administration
1.Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Vital Therapies, Inc. (the “Company”) under and
pursuant to the 2014 Equity Incentive Plan (the “Plan”) and the Stock Option
Agreement dated ________ (the “Agreement”). The purchase price for the Shares
will be $_____________, as required by the Agreement.
2.    Delivery of Payment. Purchaser hereby herewith orders the sale of all the
Shares. E-Trade (or other Designated Broker) is instructed to deliver to the
Company all of the proceeds of the sale of the Shares and that the Company apply
the proceeds to the full purchase price of the Shares and to remit the balance
of the proceeds to the Participant’s Employer for payment of any required tax
withholding to be paid by Participant and/or Participant’s Employer in
connection with the exercise of the Option.
3.    Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.
4.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company.
5.    Tax Consultation. Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser’s purchase and sale of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or sale of the Shares
and that Purchaser is not relying on the Company for any tax advice.
6.    Entire Agreement; Governing Law. The Plan and Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Purchaser with respect to the subject matter hereof, and may not be
modified adversely to the Purchaser’s interest except by means of a writing
signed by the Company and Purchaser; provided, however, Purchaser and agrees
that he/she is bound by the terms of that certain VTL Equity Award Agreement
entered into between Purchaser and Medical Research Network Limited (or
successor employer). This Exercise Notice is governed by the internal
substantive laws, but not the choice of law rules, of the State of Delaware,
United States of America.
Submitted by:            Accepted by:
PURCHASER            VITAL THERAPIES, INC.




                    
Signature        By
                    
Print Name        Its
Address:    


        
        
        
        


        
Date Received
Appendix A
COUNTRY-SPECIFIC TERMS AND CONDITIONS
FOR EMPLOYEES IN THE UNITED KINGDOM.
This Appendix includes additional terms and conditions that govern the Option
granted to Participant under the Plan if Participant is an Employee and resides
and/or works in one of the countries listed below. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Plan and/or
this Agreement to which this Appendix is attached.
If Participant is a citizen or resident of a country other than the one in which
he or she is currently working and/or residing, transfers to another country
after the Date of Grant, or is considered a resident of another country for
local law purposes, the Company shall, in its discretion, determine the extent
to which the special terms and conditions contained herein shall be applicable
to Participant.
In accepting this Option, Participant acknowledges, understands and agrees that:
1.    this Option and any Shares acquired under the Plan, and the income and
value of same, are not intended to replace any pension rights or compensation;
2.    this Option and any Shares acquired under the Plan, and the income and
value of same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension, retirement or welfare benefits or similar
payments;
3.    no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option resulting from the termination of Participant’s
employment (for any reason whatsoever, whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any), and in
consideration of the grant of this Option to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, any Parent or Subsidiary, waives his or her ability, if any, to
bring any such claim, and releases the Company and any Parent or Subsidiary from
any such claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan,
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claim; and
4.    for purposes of this Option, Participant’s employment relationship will be
considered terminated as of the date Participant is no longer actively providing
services to the Company or any Parent or Subsidiary (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of employment or other laws in the jurisdiction where Participant is providing
services or the terms of Participant’s employment agreement, if any), and unless
otherwise expressly provided in this Agreement or determined by the Company, (i)
Participant’s right to vest in this Option under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
if Participant is an Employee, Participant’s period of service would not include
any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is an
Employee or Participant’s employment agreement, if any, unless Participant is
providing bona fide services during such time); and (ii) the Termination Period
(if any) during which Participant may exercise this Option after such
termination of Participant’s employment relationship will commence on the date
Participant ceases to actively provide service and will not be extended by any
notice period mandated under employment laws in the jurisdiction where
Participant is employed or Participant’s employment agreement, if any; the
Administrator shall have the exclusive discretion to determine when Participant
is no longer actively providing service for purposes of this Option (including
whether Participant may still be considered to be providing service while on a
leave of absence).
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of July 2014.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information noted herein as
the only source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date by the time
Participant vests in or exercises this Option or sells any Exercised Shares.
In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of any particular result. Accordingly,
Participant is advised to seek appropriate professional advice as to how the
Applicable Laws in his or her country may apply to his or her situation.
Finally, Participant understands that if he or she is a citizen or resident of a
country other than the one in which he or she is currently residing and/or
working, transfers to another country after the Date of Grant, or is considered
a resident of another country for local law purposes, the notifications
contained herein may not be applicable to Participant in the same manner.
Terms and Conditions
Responsibility for Taxes. The following provisions supplement Section 6 of the
Terms and Conditions of Stock Option Grant:
Participant must pay to the Company or Subsidiary or contracting agency
employing Participant (“Employer”) any amount of income tax due that the Company
or the Employer may be required to account to Her Majesty’s Revenue and Customs
(“HMRC”) with respect to the event giving rise to the Tax-Related Items (the
“Taxable Event”) that cannot be satisfied by the means described in this
Section 6(a). If payment or withholding of the income tax is not made within
ninety (90) days of the end of the U.K. tax year in which the Taxable Event
occurs or such other period as required under U.K. law (the “Due Date”),
Participant agrees that the amount of any uncollected income tax will (assuming
Participant is not a director or executive officer of the Company, within the
meaning of Section 13(k) of the Exchange Act) constitute a loan owed by
Participant to the Company or the Employer (as applicable), effective on the Due
Date. Participant agrees that the loan will bear interest at the then-current
HMRC official rate and it will be immediately due and repayable, and the Company
and/or the Employer may recover it at any time thereafter by any of the means
referred to in Section 6 of the Terms and Conditions. If Participant fails to
comply with his or her obligations in connection with the income tax due as
described in this section, the Company may refuse to deliver the Shares acquired
under the Plan.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act),
Participant will not be eligible for such a loan to cover the income tax due. In
the event that Participant is a director or executive officer and the income tax
due is not collected from or paid by Participant by the Due Date, the amount of
any uncollected tax will constitute a benefit to Participant on which additional
income tax and National Insurance Contributions (“NICs”) will be payable.
Participant will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Company or the Employer, as applicable, for the value of any
NICs due on this additional benefit. Participant acknowledges that the Company
or the Employer may recover any such NICs at any time thereafter by any of the
means referred to in Section 6 of the Terms and Conditions.





Appendix B
COUNTRY-SPECIFIC TERMS AND CONDITIONS
FOR CONSULTANTS IN THE UNITED KINGDOM
This Appendix includes additional terms and conditions that govern this Option
granted to Participant under the Plan if Participant is a consultant and resides
and/or works in one of the countries listed below. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Plan and/or
this Agreement to which this Appendix is attached.
If Participant is a citizen or resident of a country other than the one in which
he or she is currently working and/or residing, transfers to another country
after the Date of Grant, or is considered a resident of another country for
local law purposes, the Company shall, in its discretion, determine the extent
to which the special terms and conditions contained herein shall be applicable
to Participant.
In accepting this Option, Participant acknowledges, understands and agrees that:
1.    this Option and any Shares acquired under the Plan, and the income and
value of same, are not intended to replace any compensation owed to Participant
as a contractor;
2.    this Option and any Shares acquired under the Plan, and the income and
value of same, are not part of normal or expected compensation for any purpose
and shall not be treated as employment-related income;
3.    no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option resulting from the termination of Participant’s
relationship as a Service Provider (for any reason whatsoever, whether or not
later found to be invalid or to be subject to employment laws in the
jurisdiction where Participant is providing service or the terms of
Participant’s service agreement, if any), and in consideration of the grant of
this Option to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, any Parent
or Subsidiary, waives his or her ability, if any, to bring any such claim, and
releases the Company, any Parent or Subsidiary from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
and
4.    for purposes of this Option, Participant’s relationship as a Service
Provider will be considered terminated as of the date Participant is no longer
providing service to the Company, any Parent or Subsidiary (regardless of the
reason for such termination and whether or not later found to be invalid or to
be subject to the employment or other laws in the jurisdiction where Participant
is providing service or the terms of Participant’s service agreement, if any),
and unless otherwise expressly provided in this Agreement or determined by the
Company, (i) Participant’s right to vest in this Option under the Plan, if any,
will terminate as of such date and will not be extended by any notice period;
and (ii) the Termination Period (if any) during which Participant may exercise
this Option after such termination of Participant’s relationship as a Service
Provider will commence on the date Participant ceases to provide service; the
Administrator shall have the exclusive discretion to determine when Participant
is no longer actively providing service for purposes of this Option.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of July 2014.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information noted herein as
the only source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date by the time
Participant vests in or exercises this Option or sells any Exercised Shares.
In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of any particular result. Accordingly,
Participant is advised to seek appropriate professional advice as to how the
relevant laws in Participant’s country may apply to his or her situation.
Finally, Participant understands that if he or she is a citizen or resident of a
country other than the one in which he or she is currently residing and/or
working, transfers to another country after the Date of Grant, or is considered
a resident of another country, the notifications contained herein may not be
applicable to Participant in the same manner.
Terms and Conditions
Responsibility for Taxes. The following provisions supplement Section 6 of the
Terms and Conditions of Stock Option Grant:
Participant must pay to the Company or Subsidiary or contracting agency
employing Participant (“Employer”) any amount of income tax due that the Company
or the Employer may be required to account to Her Majesty’s Revenue and Customs
(“HMRC”) with respect to the event giving rise to the Tax-Related Items (the
“Taxable Event”) that cannot be satisfied by the means described in Section 6.
If payment or withholding of the income tax is not made within ninety (90) days
of the end of the U.K. tax year in which the Taxable Event occurs or such other
period as required under U.K. law (the “Due Date”), Participant agrees that the
amount of any uncollected income tax will (assuming Participant is not a
director or executive officer of the Company, within the meaning of Section
13(k) of the Exchange Act) constitute a loan owed by Participant to the Company
or the Employer (as applicable), effective on the Due Date. Participant agrees
that the loan will bear interest at the then-current HMRC official rate and it
will be immediately due and repayable, and the Company and/or the Employer may
recover it at any time thereafter by any of the means referred to in Section 6
of the Terms and Conditions. If Participant fails to comply with his or her
obligations in connection with the income tax due as described in this section,
the Company may refuse to deliver the Shares acquired under the Plan.
Notwithstanding the foregoing, if Participant becomes a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), Participant will not be eligible for such a loan to cover the income tax
due. In the event that Participant is a director or executive officer and the
income tax due is not collected from or paid by Participant by the Due Date, the
amount of any uncollected tax will constitute a benefit to Participant on which
additional income tax and National Insurance Contributions (“NICs”) will be
payable. Participant will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for reimbursing the Company or the Employer, as applicable, for the value of
any NICs due on this additional benefit. Participant acknowledges that the
Company or the Employer may recover any such NICs at any time thereafter by any
of the means referred to in Section 6 of the Terms and Conditions.






- 9 -